This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0740

                                      Loria Quade,
                                        Relator,

                                           vs.

                                  City of Minneapolis,
                                      Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                Filed December 27, 2016
                                       Reversed
                                      Kirk, Judge

                  Department of Employment and Economic Development
                                  File No. 33506515-6

Loria Quade, Bricelyn, Minnesota (pro se relator)

City of Minneapolis, c/o TALX UCM Services, Inc., St. Louis, Missouri (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent department)

         Considered and decided by Peterson, Presiding Judge; Larkin, Judge; and Kirk,

Judge.
                          UNPUBLISHED OPINION

KIRK, Judge

       In this appeal after remand in an unemployment-compensation matter, relator

challenges an unemployment-law judge’s (ULJ) determination that she did not request an

accommodation to care for an ill family member before she quit her employment and thus

is ineligible for benefits. Because the record demonstrated that relator requested an

accommodation, we reverse.

                                       DECISION

       We review a ULJ’s decision to deny unemployment benefits to determine whether

the findings, inferences, conclusions, or decision are not supported by substantial record

evidence or are affected by an error of law or procedure. Minn. Stat. § 268.105, subd.

7(d)(3)-(5) (Supp. 2015). “We view the ULJ’s factual findings in the light most favorable

to the decision.” Skarhus v. Davanni’s Inc., 721 N.W.2d 340, 344 (Minn. App. 2006).

“[W]e will not disturb the ULJ’s factual findings when the evidence substantially sustains

them.” Id. But we review questions of law de novo, including the question of whether the

ULJ’s findings establish that the applicant falls within a statutory exception to ineligibility.

See Nichols v. Reliant Eng’g & Mfg. Inc., 720 N.W.2d 590, 594-95 (Minn. App. 2006).

       Generally, an employee who quits employment is ineligible for unemployment

benefits. Minn. Stat. § 268.095, subd. 1 (2014). But an employee who quits employment

is eligible for benefits if the employee quits to provide necessary care to an immediate

family member “because of the illness, injury, or disability” of that family member. Id.,

subd. 1(7)(ii). An applicant can only qualify for this exception if: (1) the applicant


                                               2
informed the employer about the medical problem; (2) the applicant requested an

accommodation; and (3) “no reasonable accommodation is made available.” Id.

       This is relator Loria Quade’s second appeal of the ULJ’s determination that she is

disqualified from receiving unemployment benefits on the ground that she voluntarily quit

her position as a program assistant with respondent City of Minneapolis. A summary of

the history of the dispute was thoroughly discussed in the first appeal. Quade v. City of

Minneapolis, No. A15-1049, 2016 WL 363528 (Minn. App. Feb. 2016). In the first appeal,

the ULJ concluded that the city offered relator a reasonable accommodation, which she

refused. This court reversed and remanded, concluding that no reasonable accommodation

had been made to relator because the city never formally approved either a six-month or

12-month leave of absence. This court remanded to the ULJ for additional findings on

whether relator had requested an accommodation.

       On remand, the ULJ determined that relator did not request an accommodation

because she did not submit the completed leave-of-absence form that Jennifer Gabbard, the

city’s human-resources generalist, had e-mailed to relator on March 23. The ULJ reasoned

that an employee must file the necessary paperwork in order to be considered for a leave

of absence. Relator filed a certiorari appeal.

       In her pro se brief, relator argues that she requested every accommodation available

from Bruce Plante, her supervisor, and Gabbard. An e-mail sent by relator to Gabbard on

November 12, 2014, was part of the record evidence. In the e-mail, relator wrote:

                     Bruce [Plante] and I chatted after our meeting and
              thought we should review what was discussed so we’re all on
              the same page of where we’re at and where we’re headed.


                                                 3
                     I’ve highlighted the [g]ist of our conversation in bullet
              points. If there’s anything that needs clarification, or that I
              misunderstood, please let me know. I want to ensure I’m doing
              the right thing going forward and so there’s no further
              confusion.

              ....

                     Currently my FML balance is approx. 65 hours, and a
                      plan will have to come into place if there is anticipation
                      of surpassing this within the 12 month period (the
                      options given were: return to work FT, transfer into a
                      PT position, no longer work for the City – as there are
                      no leave options). . . .

              ....

              If I don’t hear from you by the end of the week I’ll assume this
              is consistent with your understanding.

(Emphasis added.) On November 18, Gabbard replied to relator in an e-mail, stating, “your

recap of the conversation . . . is good.”

       The medical-necessity exception requires that the request for accommodation be

made of the “employer.” Minn. Stat. § 268.095, subd. 1(7). The statute does not leave

room for a reasonableness exception to the accommodation-request requirement.

       Upon careful review of the record, we conclude that the ULJ erred by determining

that relator did not request an accommodation. The November 2014 e-mail exchange

demonstrates that relator asked her supervisor if she could take a personal leave, including

a 12-month leave, and that Gabbard confirmed that no leave option was available to relator.

The record also includes relator’s testimony that she requested a 12-month leave, but she

was told that it would not be approved. Gabbard confirmed that relator told her that she



                                              4
had spoken to her union representative and that he had told relator that a personal leave

“wasn’t appropriate or wasn’t advantageous.”

       The ULJ denied relator’s request on the ground that she failed to return a leave-of-

absence form that Gabbard e-mailed to her in March prior to relator quitting employment.

But Minn. Stat. § 268.095, subd. 7, does not state that an employee must request

accommodation from the employer in writing; it only requires that the employee request

an accommodation. Id. Here, relator satisfied the medical-leave exception when she asked

her supervisor for a personal leave.

       Reversed.




                                            5